Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 1 of 26




                   EXHIBIT 21
      Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 2 of 26




                                                                                  IIHI




                                                                                                                                                                                    DIIH
                                                                                                                              1101
                                                                III   III   0            HID   IID    III     100 II                   101         I            III     Dli                    II    0I     II


                                                                                                      US 20050099412A1

19 United              States

12 Patent Application                                     Publication                          10 Pub No US 20050099412 Al
     Kasai                                                                                     43 Pub Date     May 12 2005

54   PIXEL CIRCUIT METHOD OF DRIVING
     THE SAME AND ELECTRONIC APPARATUS
                                                                                   52           US     Cl      345204                                                       345694                  345698



75   Inventor       Toshiyuki     Kasai Okayashi               JP

                            Address
                                                                                   57                                      ABSTRACT
     Correspondence
     OLIFF         BERRIDGE           PLC
     PO BOX         19928
                                                                                   To     control variation in a                 driving               current              depending               on Vth
     ALEXANDRIA VA                22320   US                                       in a current                           mode        pixel circuit                     In a       state        in   which
                                                                                                        program
                                                                                    a variable        current        source      4a       and          a    transistor            T3       are      electri
73   Assignee       Seiko    Epson    Corporation Tokyo               JP
                                                                                   cally       isolated     from each          other           a       gate           voltage       of the           diode

21   Appl    No             10930947                                               connected          transistor      T3    is   set      to   an offset voltage                           VddVth
                                                                                    according         to a threshold         voltage            Vth             thereof           Next          in a      state


22   Filed                  Sep 1 2004                                             in    which       the variable         current         source                4a and       the    transistor              T3

                                                                                    are   electrically         connected             to   each              other           data    based on               the
30               Foreign Application        Priority          Data
                                                                                   offset      voltage       and     according            to       a product                 of    a data           current

                                                                                   Idata       and   a supply        time thereof              are          written in a capacitor                          Cl
 Nov 11 2003         JP                                       2003381271
                                                                                   connected          to    a gate    of the     transistor                     T3 And            then          a driving




                  GO9G                                                             current        according          to    data        stored               in        the    capacitor               Cl      is
                  Publication     Classification

                                                                                   generated         by means         of the         transistor                 T3     whereby                 brightness

51   Int   C17                                                        500          of     an   organic       EL element              OLED                  is    set




                                                                           DATA      LINE      DRIVING         CIRCUIT



                    5                                                                                                                                      X    m            6



             CONTROL                            sws                                                                                                                                        1

                 CIRCUIT
                              I



                                                 Y1
                        COLUMN


             rDIRECTION
                                          cn
              ROW
                                                 Y2
           DIRECTION




                                                                                                                                                                       1Jz

                                          rn

                                          ci



                                          5
                                          6

                                          771




                                                      4
                                                      n

                                                                     ri
                                                                                                                                                                       Tlz
                                                                                                                                                           111

                                                          I




                                                          L




                                                                                                                                                                                                                  LGDSOLAS0015965
     Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 3 of 26


Patent   Application        Publication     May 12       2005   Sheet   1   of 14      US   20050099412   Al




         st

          PD
               E   1
                                 ii
               x                                                                              qi




         5
         cc



         0
         5
          a




                                                                                                   C


                                             SCANNING       LINE DRIVING     CIRCUIT



                                      z 0
                                      2
                                       0
                                      W0
              to       0 t             cc


                       CC
                       I0
                       Z    CC


                       g3                     00   LLI
                                              CL
                                                   CL




              LL




                                                                                                               LGDSOLAS0015966
     Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 4 of 26


Patent   Application    Publication        May 12   2005   Sheet   2 of 14   US   20050099412   Al




             FIG2




                                     Ng


                                                                                   2




                SEL1




                                           X




             FIG3
                                                    1F




                   SEL1




                   SEL2



                                      K   A
                       SWS




                                 0    ti       t2                      t3
                             t




                                                                                                     LGDSOLAS0015967
     Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 5 of 26


Patent   Application   Publication          May 12   2005   Sheet   3 of 14        US      20050099412   Al




                        Vg   = Vdd     Vth




                                                     FIG4A

                                                Vdd                   t     V dd

                                                Cl
                Vg=VddVth              AV

               A   V   Idata   A   t




                                                     data




                                                       FIG4B


                                                            Vdd
                                                              Iled=




                                                               Io
                                                                        1              A

                                                                       2
                                                                            atIdataC       t




                                                            V ss


                                                 FIG4C




                                                                                                              LGDSOLAS0015968
     Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 6 of 26


Patent   Application        Publication   May 12   2005   Sheet   4 of 14   US   20050099412   Al




   FIG5




              SEL1     ii




              SWS                             T6


                       6
                              1


                                                              VOLTAGE
                                                              CHANGING
                                                                  CIRCUIT




                                                                                                    LGDSOLAS0015969
     Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 7 of 26


Patent   Application    Publication        May 12   2005    Sheet   5 of 14   US   20050099412   Al




    FIG6

                                                           1F




                SEL1




                SEL2


                                                    t>
                S WS




                V   p                           Vp




                Vx


     VARIABLE CURRENT
           SOURCE

                40
                                                                                             t

                           t   0   t   1   ti              t2                       t3




                                                                                                      LGDSOLAS0015970
     Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 8 of 26


Patent   Application    Publication    May 12   2005   Sheet   6 of 14       US   20050099412   Al




         FIG7




                                      Ng




                 SEL1    0




                 SWS210



                                                           PRECHARGE         8
                                                          ACCELERATION
                                                               CIRCUIT   r




                                                                                                     LGDSOLAS0015971
     Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 9 of 26


Patent   Application    Publication        May 12   2005      Sheet   7 of 14   US   20050099412   Al




            FIG8
                                                      1   F
                                                                                >


                 SEL1              1




                 SEL2




                 SWS1




                 SWS2       1
                                       L                                            r

                                                                                          t

                            to     t   0       ti     t2                        t3



             FIG9




               SELla    O




                                           x

                                data




                                                                                                        LGDSOLAS0015972
    Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 10 of 26


Patent   Application   Publication   May 12   2005       Sheet   8 of 14   US   20050099412   Al




             FIG10

                                                     1   F




                 SEL1   a
                            1




                   SEL2
                            1                   1                               L


                  SEM b




                                                                                        t

                             tO      ti        t2                               t3




                                                                                                   LGDSOLAS0015973
    Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 11 of 26


Patent   Application       Publication          May 12       2005   Sheet    9 of 14    US    20050099412   Al




             FIG11

                                                             Vdd             Vdd        cid


                                                                                 C


                                                     T4      HD                        T3

                                                                                 Ng


                                           Ti



                                                                                        OLED
              SEL


                                                                                        Vss




                                                                      2
              SWSH               IT   6




                    data




             FIG12
                                                     1   F




                     SEL




                    SWS




                             t   0    ti        t2                          t3




                                                                                                                 LGDSOLAS0015974
    Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 12 of 26


Patent   Application   Publication         May 12    2005    Sheet        10 of 14             US   20050099412   Al




                                                                                 vaa
                                                                  I   I               I    I




                                            vaa
                                                       Tvaa
                                                             Cl
                                                                           T

                                      T4




                                                                                 Vss



                                            FIG13A

                                            V dd       t    Vdd            tVdd
                                                                             v aa

                                                                            I




                                                             Cl



                           data   I    T4                                       T3




                                                                                     OLED

                                      Vg   = Vdd Vth        AV
                                                                                 V    ss
                                                     data   At
                                            A   V=
                                                       C




                                                FIG13B

                                                             Vdd




                                                                                                             2
                                                                                 1                  A   fl
                                                                      pled=           eIdataC
                                                                                 2                       J

                                                             11


                                                                 V ss


                                            FIG13C




                                                                                                                       LGDSOLAS0015975
    Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 13 of 26


Patent   Application   Publication   May 12   2005   Sheet   11   of 14       US   20050099412   Al




         FIG14




                                                        2

                                                                                   Vdd




             SEL2                                                             T4



                                          1



                                     hiLT

              SEL1
                                                             T2


                                                                              T3
                                                           71
                                                      Ng          Cl




                                                                       OLED


                                                                                    ss




                                                                                                      LGDSOLAS0015976
    Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 14 of 26


Patent   Application   Publication       May 12   2005   Sheet   12 of 14   US   20050099412   Al




               FIG15
                                                         1   F
                                     <




                          SEL1   j




                          SEL2
                                 1                                          L
                                           <At>i

                           SWS




                                                                                     t



                                 tO        t1       t2                      t3




                                                                                                    LGDSOLAS0015977
    Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 15 of 26


Patent   Application   Publication   May 12      2005    Sheet      13 of 14        US   20050099412   Al




                                FIG16A

                           data




                                                        Vg=V1AVthf AV
                                                                  data A   t
                       X                                AV=
                                                                    C
                                            T3

                           C1



                                                        Vs=V1+AV

                                     OLED   SZ

                                            7V     ss




                                  FIG16B

                                                 Vdd




                                                 r                                           2
                                                              1                At
                                             3     Idled=          spdata           A
                                                              2     L   c               vj
                           Cl




                                     OLED    7


                                             7   V SS


                                     FIG16C



                                                                                                            LGDSOLAS0015978
    Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 16 of 26


Patent   Application   Publication   May 12   2005   Sheet   14 of 14   US   20050099412   Al




          FIG17




                  ROW O




                         DATA




                                                                                                LGDSOLAS0015979
            Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 17 of 26


US         20050099412                                       Al                                                                                                                                                                                                      May 12 2005
                                                                                                                                                        1




      PIXEL CIRCUIT    METHOD OF DRIVING THE                                                                                                                organic          EL element OLED                                   is    emitted                 In    such manner                        if     Vth

            SAME AND ELECTRONIC APPARATUS                                                                                                                   is    previously stored                             in the         capacitor                     Cl and            data         is       written

                                                                                                                                                            based on              Vth              variation in                 Vth          of        the        transistor               T3 can               be
                     BACKGROUND OF THE INVENTION                                                                                                            compensated                          and       further a                driving              current               independent                      of

                                                                                                                                                            Vth can be                  generated
0001                 1    Field of                  Invention



0002                 The        present              invention                        relates            to    a pixel            circuit           a                                  SUMMARY                          OF THE                     INVENTION
method           of driving                    the        same and                         electronic               apparatus                  and
                                                                                                                                                            0006                Meanwhile                        the     current             programmed mode                                          unlike
more       specifically                   it    relates to                   a    method                of    compensating                     Vth
                                                                                                                                                            the     voltage           programmed mode                                     is   generally                  advantageous                            in
in a current              programmed method
                                                                                                                                                            that      an        uniform                driving            current              independent                          of      Vth            of      a

0003                 2    Description                      of Related                       Art                                                             driving             transistor                 can      be         generated                        For       this
                                                                                                                                                                                                                                                                                       reason                the

                                                                                                                                                            current         programmed mode                                     is    widely adopted                             However                     the
0004                 Recently                  displays                  using                 an       organic           electrolumi
                                                                                                                                                            current         programmed mode                                     is     made on                    the      assumption                        that
nescent          EL             element                 draw             attention                      The        organic           EL ele
                                                                                                                                                            current         based                  data                                                  is       written
                                                                                                                                                                                                                 current               data                                            completely
ment        is   one           of       current           driven                  type             elements             in     which            the
                                                                                                                                                            within          a                                          data writing                                                                               if
                                                                                                                                                                                predetermined                                                            period Accordingly
                          is     set                                         to        a                           current
brightness                                    according                                     driving                                  flowing
                                                                                                                                                            the     data writing                      is    not    completed                       within             the      predetermined
therethrough                    A       data         supplying                        method              to       pixels using                 the
                                                                                                                                                            period           that           is     the      data writing                      is       lacking              when             the          same
organic          EL element                     includes                 a voltage                  programmed mode                                in
                                                                                                                                                            grayscale             is
                                                                                                                                                                                            displayed                  the       driving                 current              which              must           be
which        voltage             based                  data        is
                                                                              supplied                   to    data          lines        and       a
                                                                                                                                                            primarily                 the        same            for      every              driving                 transistor                  may be
current      programmed mode                                            in        which             current          based              data       is
                                                                                                                                                            differentiated                     depending                 on         variation                   in    Vth         This           may be
supplied             to   the       data lines                  In the voltage                           programmed mode
                                                                                                                                                            generated                 in       a      large       sized              display                 in      which             a        parasitic
a    problem          occurs              that variation in a driving                                              current           depend
                                                                                                                                                            capacitance                  of a data line                   is
                                                                                                                                                                                                                                               large            and       a high definition
                                                                                                                                                                                                                                 very
ing    on    a threshold                      voltage              hereinafter                           referred            to    as     Nth                                         which                      number
                                                                                                                                                            display in                                 the                            of scanning                     lines           is   numerous
of a driving               transistor may                        be caused                         but conventionally                           the
                                                                                                                                                            and     a data writing period                                is     not sufficiently                          secured                Further
solution         is       suggested
                                                                                                                                                            in the      case          that         a current            to     be programmed                              in a pixel                 is
                                                                                                                                                                                                                                                                                                           very

0005                 FIG            17        is    a     diagram                     of       a    conventional                   voltage                  small       when                using          high        efficient              EL element                       or     phosphores
programmed                      mode               pixel         circuit                   The           pixel       circuit            has       an        cence       material                   the      above         problem                      may         also        occur            Besides

organic          EL element                          OLED                     a       capacitor                Cl and              three           of       in the      case           that        a security             of a contrast                         ratio       is   preceded                     for

nchannel                  type          transistors                     Ti         through                   T3         in     which            the         design          convenience                          lack        writing               in a         low       resolution               gray
capacitor            Cl        is
                                    provided                 between                       a gate         and       a source of the                         scale      region               may            be     tolerated               at       a    certain            degree                and the

transistor            T3         The           pixel            circuit                operates                as the             following                 current          to       be programmed                             may be                 set        in a     wider range

processes             by means                       of      a        swing                of       a    voltage               Vca        of      an
                                                                                                                                                            0007                The           present             invention                  has        been          made            in    consider
opposing              electrode                     First          if        the       transistor                  Ti     is      turned          off
                                                                                                                                                            ation      of       the         above           problems                     and           its    object           is      to       suppress
and    the       transistor               T2        is    turned                 on        a cathode                voltage             Vca        of
                                                                                                                                                            variation in a driving current                                           depending                     on Vth             in a       current
the    organic             EL element OLED                                        is       set to         18V           Accordingly
                                                                                                                                                            programmed                        mode          pixel         circuit
since the            transistor                T3       is   turned                   on       an       anode           voltage           of the

organic          EL element                         OLED                becomes                     lower          than        Vth Vth                      0008                In          order           to    solve             the        above               problems                      there            is


is   a threshold               voltage              of the transistor                              T3         and       then a voltage                      provided              a    method               of driving                 a pixel                circuit          according                   to      a

higher       than          Vth           is    stored            in          the       capacitor                   Cl Next                if    the         first
                                                                                                                                                                      aspect             of        the      present             invention                       The        driving               method

transistor            T2       is       turned          off        a gate              of the            transistor               T3    is     in a         comprises                   a     first        step    of setting                  a       gate voltage                    of        a    diode

floating state                  Subsequently                            if       the       cathode             voltage            Vca     is      set       connected                 first        transistor            to     an       offset              voltage           according                     to    a

to    10V        a    reverse bias                      voltage                   is
                                                                                           applied            to    the      organic              EL        threshold             voltage                of the         first        transistor                   in a state in                  which             a

element Accordingly                                       the       transistor                      T3        is   turned            off       and          variable            current               source variably                        generating                   a    data current                       is


then a gate               voltage              of the           transistor                     T3 becomes                    higher            than         electrically isolated                            from        the         first     transistor                  a   second                step       of

Vth due              to    a     change                 in      the          cathode                    voltage           Vca           Subse               writing             in      a      capacitor               connected                       to     a      gate        of        the       diode

quently          the        transistor                   T3        is        turned                on    again and                 then         the         connected                 first        transistor data set                         based on                 the      offset voltage

anode       of       the       organic               EL element                            OLED               becomes              almost           0       and     according                    to    a product               of the          data current                      supplied                  from

V     In    this          state          if     the       transistor                       T2       is       turned          on      and        the         the     variable                current             source via                data lines                  and        a supply                  time

cathode          voltage                Vca         is    set to              0    V        the         anode        voltage              of the            thereof             in a        state          in    which           the         variable                current           source                and

organic          EL element                             becomes                       sufficiently                  low           due        to     a       the     first       transistor are                     electrically                    connected                     to    each             other

capacitive                coupling                 to be         settled               to      Vth             and Vth             is     stored            and      a third step of generating                                       a driving                   current           according                     to


in the      capacitor               Cl Next                   if      the         transistor                 Ti    is   turned          on and              the     data stored                    in the        capacitor               by        a    second            transistor                 whose
the    transistor                   T2         is       turned               off           a       data        voltage             defining                 gate      is     connected                     to     the     capacitor                     to      set       brightness                    of      an

grayscale             level             of a pixel               is      supplied                   to    the      pixel          circuit          If       electrooptical                         device

a self capacitance                            of the         organic                  EL element OLED                                is   set to

be                                                                                                                                        anode
                                                                                                                                                            0009                In the             first
                                                                                                                                                                                                             aspect             a transistor                      rolls       as both            the       first

      sufficiently larger                           than that of the                               capacitor            Cl the                              transistor            and            the       second            transistor                                          the                       tran
                                                                                                                                                                                                                                                             Further                        first

voltage          of       the       organic               EL element                           is       maintained                almost           to
                                                                                                                                                            sistor          and        the         second           transistor                     may            constitute                a        current
Vth when                    the          cathode                 voltage                   Vca           is    0    V          and      in      the
                                                                                                                                                            mirror
capacitor            Cl        a voltage                of   Vth+Vdata                             is   stored          And then                the

transistor Ti                  and T2                                                                              and
                                                    are      turned               off together                               the     cathode                0010                Further                in the          first
                                                                                                                                                                                                                                    aspect              preferably                  the         first
                                                                                                                                                                                                                                                                                                           step

voltage          Vca        is      set to           18 V                At           this         time        since the             voltage                comprises                 a step of turning off a switching                                                 element              provided

of    Vth+Vdata                 is      stored           in the          capacitor                      Cl     a channel               current              between             the         variable              current             source              and        the       first       transistor

driving current                          proportional                            to    the          voltage             of     Vth+Vdata                    and      the        second                 step       comprises                    a        step         of       turning                on      the

flows through                       a    channel              of         the          transistor               T3         whereby               the         switching                 element                Further                in       the        first
                                                                                                                                                                                                                                                                     aspect            the           driving




                                                                                                                                                                                                                                                                                                                       LGDSOLAS0015980
                Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 18 of 26


US        20050099412                                         Al                                                                                                                                                                                    May 12 2005
                                                                                                                                                    2




method           may           further          comprise                  a fourth step                   of regulating                  the            writing         to   the       capacitor                is   made        in the        current      programmed
offset voltage                   set in the              first
                                                                    step by               variably controlling the                                      mode Data                 to   be       written              is   set   based on             the    offset       voltage

terminal             voltage               of       a        capacitor                that      another           terminal                  is          previously            set       and           according                 to   the       product           of     the    data

coupled          to        the       data       lines                                                                                                   current         and    the supply                      time thereof               Thus when               the    driving

                                                                                                                                                        current         is
                                                                                                                                                                             generated                based on             data stored              in the       capacitor           it


0011              In this              case         the        amount                of      change         of the        terminal
                                                                                                                                                        is    possible        to       reduce              a    dependency                 on Vth          of    the     driving
voltage          of       a capacitor                   in the            fourth step                is   set    according                 to
                                                                                                                                                        current          As   a result                even           when       data writing               is   lacking        it   is
a                           level               be
     grayscale                            to             displayed
                                                                                                                                                        possible         to generate                      an   uniform           driving current                  and        thus    it




0012                 Further              the driving                    method              may comprise                   prior to                    is    possible        to   set       the          electrooptical                  device       to       have     a    desir

setting         the         offset         voltage                 in the            first                  a    fifth                     of           able brightness
                                                                                                step                        step

supplying                 to the          data lines a                    predetermined                     voltage          having
a voltage             level            that     turns          on         the    first         transistor                                                            BRIEF DESCRIPTION OF THE DRAWINGS

0013                 More              there       is    provided               a pixel circuit                  according                 to
                                                                                                                                                        0018              FIG          1   is    a    block          diagram          showing              a configuration

a    second           aspect             of    the       present               invention                  The    pixel         circuit                  of     an    electrooptical                       device
comprises                  a     first     transistor                   normally               or selectively                  diode

connected                                           control               of                                                              for           0019              FIG          2    is    a       diagram          of a pixel circuit                   according           to
                          through              a                                 a     switching                transistor
                                                                                                                                                        a    first      embodiment
generating                 data          according                  to        data     current            supplied           from               a

variable          current                source              via     the        data lines a                                        con                                   FIG          3
                                                                                                            capacitor                                   0020                                is    a timing                chart      of operation               according           to

nected          to    a     gate         of the          first       transistor                in    which        data         gener                    the     first    embodiment
ated      by      the          first      transistor                 is       written           a     second           transistor

whose                       is       connected                 to       the                               for                                   a       0021              FIG          4     is       an       explanatory                view        of    the       operation
                gate                                                            capacitor                        generating
                                                                                                                                                        according            to    the      first          embodiment
driving current                      according                 to data stored                   in the capacitor                         and

an                                             element               in        which           the                                 is     set                             FIG
        electrooptical                                                                                    brightness                                    0022                           5    is    a       diagram          of a pixel circuit                   according           to


according                 to     the      driving              current               generated              by     the       second                     a    second embodiment
transistor            Here               the    first         transistor sets                  its    gate       voltage            to an

offset                                                         to       its    threshold                               in      a    state
                                                                                                                                                        0023              FIG          6    is    a timing                chart      of operation               according           to
              voltage                according                                                        voltage
                                                                                                                                                        the     second embodiment
which           the        first       transistor                  is     electrically                isolated           from            the

variable             current             source               Further                in a       state       which         the           first
                                                                                                                                                                          FIG
                                                                                                                                                        0024                           7    is    a       diagram          of a pixel circuit                   according           to

transistor            is
                               electrically                   connected                   to    the       variable          current                     a third         embodiment
source          the        first       transistor              writes data set                       based on            the       offset

                 and                                          to                                of        the    data       current                     0025              FIG          8    is    a timing                chart      of operation               according           to
voltage                          according                          a         product
                                                                                                                                                        the     third     embodiment
supplied             from          the     variable                current            source          and       a supply            time

thereof          in the              capacitor                                                                                                          0026              FIG          9    is    a       diagram          of a pixel circuit                   according           to


                                                                                                                                                        a fourth         embodiment
0014                 In the            second aspect                          a transistor            may        rolls      as both

the     first    transistor               and        the       second            transistor                Further          the         first
                                                                                                                                                                          FIG
                                                                                                                                                        0027                           10    is       a timing chart                 of operation               according           to

transistor            and          the    second               transistor              may          constitute           a current                      the     fourth       embodiment
mirror
                                                                                                                                                        0028              FIG          11    is       a   diagram           of a pixel circuit according                            to


0015                 Further              in the             second aspect                     the        pixel circuit             may                 a    fifth      embodiment
further         comprises                  a switching                        circuit        for electrically                  isolat

        between                the variable                                                     and        the    data line for                         0029              FIG          12    is       a timing chart                 of operation               according           to
ing                                                           current           source
                                                                                                                                                        the     fifth    embodiment
a    period          during              which               the    gate        voltage              is   set    to    the         offset

voltage              and                                                                       between           the      variable                                        FIG
                                 electrically                  connecting                                                                               0030                           13        is       an    explanatory                view       of the          operation
current         source             and     the       data line for a period during                                     which             the                                       the
                                                                                                                                                        according            to             fifth          embodiment
data            written in the                                                                  the       pixel circuit             may
         is
                                                   capacitor                  Further
further                                                                                          circuit         that                                   0031              FIG          14    is       a   diagram           of a pixel circuit                  according           to
                comprise                  a precharge                     regulation                                      regulate
                                                                                                                                                        a sixth         embodiment
the     offset        voltage              by      variably                   controlling             the       terminal            volt

age of a capacitor                        that another                    terminal             is                     to the data
                                                                                                     coupled                                            0032              FIG          15    is       a timing chart                 of operation               according           to

lines In         this                     the                                                             circuit preferably
                               case                 precharge                  regulation                                                               the     sixth        embodiment
controls          the          amount              of        change            of     the      terminal voltage                         of a

                                                to       a grayscale                   level to be                                         In           0033              FIG          16        is       an    explanatory                view       of the          operation
capacitor             according                                                                                  displayed
                                                                                                                                                                                   the      sixth
                     the                                                                                                                                according            to                                embodiment
addition                       pixel circuit                   may            further          comprise           a precharge

acceleration                   circuit          for          supplying                 to      the    data       lines a                pre             0034              FIG           17        is       a    diagram              of    a    conventional                  pixel
determined                  voltage            having               a voltage                level        that    turns        on        the            circuit

first     transistor                   prior            to     a     period              during           which          the        gate

                 is                      the       offset
voltage               set to                                       voltage                                                                                           DETAILED                    DESCRIPTION OF PREFERRED
                                                                                                                                                                                                          EMBODIMENTS
0016                 More              there            is
                                                              provided                 an       electronic             apparatus

according                 to     a     third        aspect               of     the       present           invention                   The

electronic                                           comprises                      an       electrooptical                    device                                                                     First      Embodiment
                          apparatus

having          a pixel              circuit         according                  to the          second           aspect of the
                                                                                                                                                        0035              FIG          1   is    a    block          diagram          showing              a configuration
                 invention
present
                                                                                                                                                        of    an     electrooptical                   device          according            to   the present             embodi
0017                 In the present                     invention                   the      gate     voltage         of the            first           ment         A display unit                       1 is for        example              an   active       matrix type

transistor            is
                            previously set                         to    the    offset         voltage            and     the       data                display panel in                   which           the       electro optical                device       is   driven        by




                                                                                                                                                                                                                                                                                          LGDSOLAS0015981
             Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 19 of 26


US         20050099412                                             Al                                                                                                                                                                                                         May 12 2005
                                                                                                                                                         3




a    TFT thin                 film transistor In                                   the    display unit               1 m              dots      by           control             is
                                                                                                                                                                                           performed                         in        synchronization                               with            the           line

n    lines       of       a       group             of pixels                  are      arranged            in a     matrix                   in    a        sequential                scanning                     by means                     of the              scanning              line          driving

twodimensional                                  plan      view                 In the display unit                   1       a   group              of       circuit         3
scanning             lines             Y1        through               Yn each             extending              in a horizontal
                                                                                                                                                             0038                    FIG         2    is   a    diagram                    of a current                   programmed mode
direction             and              a    group                 of data            lines      X1       through             Xm               each
                                                                                                                                                             pixel circuit according                                        to   the       present                 embodiment One                              pixel
extending              in a vertical                              direction             are    provided              and             pixels 2
                                                                                                                                                             2 comprises                    an       organic                 EL element OLED                                         four          transistors
are                                in                                                    with        intersections                        of    the
          arranged                              correspondence
                                                                                                                                                             Ti       through              T4         as        an          active           element                      and        a    capacitor                 Cl
scanning              lines                and           the       data            lines       Moreover                  while                 in   a
                                                                                                                                                             storing          data          The           organic                 EL element                        represented                    as a diode
monochromatic                               panel                 one      pixel         corresponds                 to      one           pixel
                                                                                                                                                             is    a typical current                       driven                     type       element                  in    which              the    bright
circuit         described                       below              when one                pixel        comprises                    three          R        ness       is    set                a    current                    holed flowing                                                            In       this
                                                                                                                                                                                          by                                                                            therethrough
G     B    sub       pixels                like a color                  panel one              sub      pixel          corresponds
                                                                                                                                                             configuration                     example                      the       nchannel                     type transistors                       Ti        T2
to    one       pixel circuit                           Further                as regards            the      configuration                         of
                                                                                                                                                             and      T4 and               the p          channel                     type       transistor                   T3     are       used            but       it

the                   circuit                   described                  below              one                                line
       pixel                                                                                            scanning                           may               is
                                                                                                                                                                  just an            example      Thus the channel types of the respective
represent             a       respective                       one         of      scanning             lines      FIG                    11 or              transistors                  Ti through T4 may be set differently from the
may        represent                   a    set of plural                       scanning             lines        FIGS 2 5 7                                 above         channel                              combination                                                     between                  the       data
                                                                                                                                                                                                 type                                                     Further
9    and     14                                                                                                                                              line      X      connected                        to       the                          2     and           the        variable              current
                                                                                                                                                                                                                                      pixel

                                                                                                                                                                              4a                                                                           of        the       data        line
0036                 A control                      circuit            5       synchronously                  controls                a   scan               source                       constituting                       a        portion                                                            driving


ning       line driving                         circuit            3       a    data     line
                                                                                                    driving          circuit              4 and              circuit         4       a single switching                                transistor                  T6     provided                 by one           for


                              circuit               6   based on                                                                                                           data line                 is   connected                        In        the present                    specification                       as
a switching                                                                     a vertical synchronizing signal                                              every

                                                                                                                                                                                 a    three          terminal                                  transistor                     having           a    source               a
Vs     a horizontal synchronizing                                                  signal       Hs        a dot         clock             signal             regards                                                              type

                                                                                                                                                                         and                                                                                       and
DCLK             grayscale                      data         D      and         so    on      which         are inputted                      from
                                                                                                                                                             drain                    a    gate one                     of the             source                             drain       is    referred                to



                      devices                       Under              the                                                       the                         as      one          terminal                     and           the       other               is      referred               as       the         other
preceding                                                                       synchronous                 control                       scan
                                                                                                                                                             terminal
ning       line driving circuit                                   3     the        data line driving circuit                              4 and

the    switching                   circuit               6     cooperate                 with       each      other          to       control
                                                                                                                                                             0039                 A       gate of              the          switching                     transistor                Ti     is      connected
a    display          on          the           display unit                    1                                                                            to                                           line to            which                                                                         SEL1
                                                                                                                                                                     one     scanning                                                            a    first
                                                                                                                                                                                                                                                                    scanning               signal

                                                                                                                                                             is
                                                                                                                                                                   supplied                and one                  terminal of the                                                       transistor                Ti
0037                 The scanning                                 line         driving         circuit         3 mainly                    com                                                                                                                     switching

                                                                                               and
                                                                                                                                                             is    connected                to        one           data              line       X        to       which            the    data           current
prises       shift            registers output                                 circuits                 so     on and outputs
                                                                                                                                                             Idata       is      supplied                  The              other       terminal of                           the    switching                 tran
a scanning                signal                SEL           to       the      scanning             lines     Y1 through Yn
                                                                                                                                                             sistor        Ti         is
                                                                                                                                                                                            commonly connected                                                  to       one        terminal               of       the
to    perform                 a    line sequential                             scanning              The scanning                         signal

SEL        is    a   two level                                         of       a high                              level                                    switching                transistor                T2           one       terminal of the driving transistor
                                                    signal                                    potential                              herein
             referred                            as       IT                            and     a     low                                     level
                                                                                                                                                             T3 and one                    terminal of the                              driving                 transistor                T4 A            gate          of
after                                      to                       level                                         potential
                                                                                                                                                             the                               transistor                    T2       is   connected                      to the                                   line
hereinafter                       referred                to       as              level            A   scanning                 line          cor                   switching                                                                                                            scanning
                                                                                                                                                             to    which             the    first
                                                                                                                                                                                                          scanning                     signal             SEL1            is
                                                                                                                                                                                                                                                                                supplied                 like       the
responding                    to       a    row          of pixels to                 which          data      is   written                is   set

to    H    level          and              other                                   lines are            set          L       level             The
                                                                                                                                                             first
                                                                                                                                                                        switching                     transistor                      Ti         The               other            terminal              of        the
                                                          scanning                                             to

                                                                                                                                                             switching                transistor                T2           is       connected                    to     a    node        Ng        to    which
scanning              line driving                           circuit           3   performs             the       line       sequential
                                                                                                                                                             one      electrode                of the                                            Cl and                 a gate           of the
scanning              for          selecting                   each            scanning             line      Y     in a         predeter
                                                                                                                                                                                                                    capacitor                                                                            driving

                                                                                                                                                             transistor               T3       are commonly connected To                                                             the        other          elec
mined           order              in general from                                      top     to      bottom               for          every
                                                                                                                                                             trode         of        the       capacitor Cl and the other                                                           terminal               of       the
period          1F                in       which             images                of    one        frame         are        displayed
                                                                                                                                                             driving             transistor                T3           a    Vdd           terminal                  is   connected                      through
Meanwhile                         the       data line                  driving           circuit        4     has    mainly                   shift

                                                                                                                                                             which           a                        source                 voltage                 is
                                                                                                                                                                                                                                                           constantly                    supplied                  The
registers line latch                                circuits               output         circuits      on In the
                                                                                                              and    so                                                           power
                                                                                                                                                                                      transistor                    4       is
                                                                                                                                                                                                                                 provided                  between                  one        terminal of
                                                                                              programmed mode is
                                                                    the         current                                                                      switching
present           embodiment                                 if

                                                                                                                                                             the      driving              transistor                   T3       of    which               a gate              is   supplied              with           a
adopted              the data                   line driving                    circuit        4    comprises                a variable
                                                                                                                                                             second scanning                                                SEL2 and                      an       anode        of the organic                      EL
current          source                4a           in    FIG            2      for variably                generating                    a data                                                      signal


current           Idata            based                 on                                data
                                                                                                                                                             element             OLED A cathode                                       of the          organic                 EL element OLED
                                                                   grayscale                            defining             grayscale
                                                                                                                                                                   connected                to            Vss           terminal                          which                 reference
level       to       be           displayed                       in     the         pixel      2       In        one        horizontal
                                                                                                                                                             is                                      a                                           to                       a                              voltage

                                                                                                                                                             Vss lower                 than          the                                                                       Vdd
                                            1H                                                                                                                                                                                        source voltage                                      is       constantly
scanning             period                                  corresponding                     to the         period in                   which                                                                 power
                                                                                                                                                             supplied                Moreover                       in this configuration                                      example               the       driv
one scanning                       line          is      selected               the      data line driving                           circuit        4

                                                                                                                                                             ing       transistor                T3            functions                     a       programming                           element                  for
                                                                   the         data      current         Idata          to       a    row           of
simultaneously outputs
                                                                                                                                                             wiring              data       according                            to     the           data           current              Idata           in        the
pixels       to      which                 current             data        is      written          and      at   the     same time
latches          in a point sequential                                         manner           data relevant                    to       a    row           capacitor               Cl as            well          as a driving                          element              for generating                       the

                                                                                                                                                                                 current             holed primarily
                                                                                                                                                             driving
of pixels            to   be written in next                                   one      horizontal scanning                               period

1H           In      any           horizontal scanning                                   period          1H             m        data          cor
                                                                                                                                                             0040                    FIG         3        is    a timing                   chart           of operation                    of        the       pixel
responding                    to       the          number               of data           lines        X     are       sequentially
                                                                                                                                                             circuit         shown             in         FIG 2                   In    a period tO                       to    t3       corresponding
latched              And then                       in       next          one        horizontal              scanning                    period             to      one         frame               period                 1F             described                      above             consecutive

1H         the       latched                    m data            are      converted            into current                 data Idata
                                                                                                                                                             processes                are      generally                     divided                 into          a precharge                     process              in

by means                  of the                variable                current           source             and     are             simulta
                                                                                                                                                             an       initial          period                  tO       to        ti       a         data           writing               process                  in    a
neously                                    to    the         corresponding                     data       lines         Further                 the
                     output                                                                                                                                                                                                             and
                                                                                                                                                                                           period ti                    to       t2                   a driving                                      in        a    last
                                                                                                                                                             subsequent                                                                                                         process
switching             circuit                   6   comprising                     m     switching             elements more                                                 t2       to   t3
                                                                                                                                                             period
specifically                  m switching                          transistors                T6     corresponding                        to the

data lines             X1          through                    Xm           The          transistors           T6 provided                       by           0041                    First in the                   precharge                        period              tO    to    ti     a precharge

one       for        every                 data          line
                                                                    are         for      example n channel                                     type          to      be completed                         within                 the       pixel               2    is    performed                       and           by
transistors               and          are          commonly                    controlled              by    a single                switch                 means           of this           precharge                          a   Vth compensation                                   of the          driving

ing signal                SWS                   outputted                from           the    control            circuit             5       This           transistor              T3     is
                                                                                                                                                                                                 performed                            More            specifically                   the        level      of the




                                                                                                                                                                                                                                                                                                                              LGDSOLAS0015982
                  Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 20 of 26


US           20050099412                                          Al                                                                                                                                                                                                      May 12 2005
                                                                                                                                                            4




first
             scanning                 signal            SEL1 becomes                                H    level           and           then          the        0044                 Further                 in the          driving                  period          t2        to    t3      the       driving

switching                   transistors                   Ti        and          T2         are         turned           on        together                     current              holed        corresponding                               to       a     channel                 current             of        the

Accordingly                        the          data      line           and one                terminal                drain               of the              driving          transistor                  T3        is    supplied                  to the          organic          EL element
driving transistor                           T3        are electrically                        connected                 to   each              other           OLED             whereby                     the       organic               EL element                         is    emitted More

and      thus the                driving               transistor               T3 becomes                        a diode          connec                       specifically                levels            of the             first
                                                                                                                                                                                                                                             scanning                 signal          SEL1 and                     the

tion in           which            its      gate        and        its    drain            are electrically                      connected                      switching                 signal        SWS             fall           to    L     level          the          switching                transis

to    each         other              In        this period tO                       to    ti       since          the       level          of the              tors       Ti        T2 and        T6             are       turned               off together                   Accordingly                        the

switching                signal             is     L   level         and        the        switching                   transistor               T6     is       node  Ng is electrically isolated from the                                                                       variable               current

turned            off the             node          Ng       in the        pixel 2              and      the variable                   current                 source 4a However even after the electrical                                                                          isolation               to the

source             4a        are           still       electrically                   isolated                from            each              other           gate of the               driving transistor                                T3        a voltage                 according                to data

Further                 the        level            of       the          second                scanning                 signal                 SEL2            stored          in the           capacitor                  Cl         is
                                                                                                                                                                                                                                             continuously                        applied Further
becomes                 L     level                and       then          the        switching                   transistor                    T4     is       in    synchronization                                  with          the         falling          of           the    first
                                                                                                                                                                                                                                                                                                   scanning

turned            off       Accordingly                        as       shown              in   FIG           4a              in a      state          in       signal          SEL1 the level                              of    the        second              scanning               signal               SEL2
which             the       node            Ng         and        the      variable                 current             source              4a       are        rises          to H level In                            the            present               specification                         the        term

electrically                  isolated                 from          each            other           the          precharge                 of       the        synchronization                              is    used           to     represent                a    tolerable              time offset

capacitor                Cl and                 the      data        line       X      is
                                                                                               performed by means                                      of       to    a    margin            for design                     as well               as the          same timing                           In    such

the      power                source               voltage                Vdd          of       the          Vdd         terminal                    By         manner               as     shown             in       FIG             4c              along          a        sequential               path        of

means             of this          precharge                      a voltage                of the            node        Ng        that          is a           the Vdd              terminal                 the       channel                   of the          driving             transistor               T3
gate voltage                     Vg        of the         driving transistor                            T3        is   set to          an offset                the       organic            EL element                           OLED                 and        the          Vss     terminal                    the


voltage                VddVth                            and         its
                                                                                voltage                 level           is
                                                                                                                              principally                       driving              current            holed               flows                On an                assumption                    that           the

determined                    by means                       of     the        threshold                 voltage              Vth           of       the        driving              transistor               T3        operates                      in    a    saturation                 region                 the

driving transistor                              T3       In       such manner                        prior         to writing                   data            driving          current           holed               a      channel                  current                 Isd    of the            driving

the      voltage                 Vg         of      the       node             Ng         is
                                                                                                forcibly                offset          from            a       transistor                T3       flowing                    through                  the        organic               EL              element

voltage                level              depending                 on          data           written             in        the        driving                 OLED             is       calculated                   by         the        following                    equation                 2     In        the


process                of the         previous                one frame                     period            1F             to the             offset          equation              2      a    Vsg             is    a    voltage                   between                  the    gate             and        the

voltage                VddVth                           corresponding                           to       a        precharge                     level           source of the                driving transistor                                  T3        Further              a gain coefficient

                              in          this                            tO                          since            the                                           is                                                                      a mobility                         of                       a
Moreover                                              period                     to        ti                                     switching                     13         principally              specified                     by                                      kt          carrier                 gate

transistor               T4        is       turned           off          the        organic             EL element                         OLED                capacitance                 A     a channel                      width            W        and        a channel               length          L     of

does          not       emit                                                                                                                                    the       driving           transistor                 T3        13=µA                WTh
0042                    Next              in the         data writing                      period            ti    to        t2 based on                                       loled=isd=1213VsgVth2                                                                                           Equation             2
the      offset          voltage                   VddVth                      set        in the         previous                 precharge
                                                                                                                                                                0045                 Here          if        the        Vg           calculated                   by           the    equation                 1    is

period tO               to    ti          the      data      is    written in the                       capacitor                Cl In            this


                  ti                       since         the                                                      SEL1 and SEL2
                                                                                                                                                                substituted                for the            gate          voltage                of the         driving              transistor              T3
period                   to      t2                                scanning                 signals
                                                                                                                                                                the       equation           2     is        transformed                         to    the       following                 equation             3
are                                         at     the       same          level           as those in the
         respectively                                                                                                            precharge

period tO to                     ti        the      switching                  transistors                   Ti and T2                  are          left                      loled=1213VsVgVth2VddVddVthAV
      be                                                                                                               T4                                                      Vth2=121i AV2=1312idataAtlef                                                                                    Equation             3
to            turned             on and                the     switching                    transistor                        is left           to    be

turned            off       Further                in the         timing             ti     the      level of the switching                                     0046                 In the        equation                      3     it    is
                                                                                                                                                                                                                                                      important that the                            Vths           are

signal        SWS             rises          to     H    level            and    then the switching                               transistor                    balanced              each         other                during                the          equation                  transformation

T6 which                 is      turned             off      is    switched                    to   be       turned           on        In       such           This       means            that the              driving               current             holed to             be     generated                   by
manner                 as    shown               in   FIG           4b           the        node         Ng and              the       variable                 the       driving           transistor                 T3 does                    not       depend on                  the         Vth The
current           source              4a        are electrically                     connected                    to    each       other             As                                                            of        the                                 EL element                        OLED             is
                                                                                                                                                                emitting              brightness                                         organic

a    result            a path              of the         data           current            Idata            is   formed                and          the                                   determined                                the                          current              holed            accord
                                                                                                                                                                principally                                                 by                   driving

path         is   made           in a        sequence                of the           Vdd           terminal                 a channel                 of       ing       to    the       product                of the           data            current             Idata           and      its       supply

the      driving              transistor                 T3 and             the       variable                current             source              4a        time           At and            thus grayscale                             level          of the         pixel        2      is    set

correctly                speaking                     channels              of the             switching                transistors                  Ti

and T6             also are                                         The                                       of the          node                              0047                 In     such manner                           in the              present          embodiment                            in the
                                           included                             voltage               Vg                                        Vg     is

                                                                                                                                                                precharge                 prior to            the       data           writing                  the    voltage             of the             node
calculated                  by means                    of the            following                  equation                 1
                                                                                                                                                                Ng        is   set   to     the    offset voltage                            VddVth                        and        data         is   written
              Vg=VddVthAV
                                                                                                                                                                in the          capacitor          Cl based on                               the       product             of the          data current
              AV=IdataAtIC                                                                                                       Equation              1
                                                                                                                                                                Idata          and    its
                                                                                                                                                                                             supply                time          At         In    general              variation               in the          Vth
0043                    Here              Idata         is    a                            level         of       the        data       current
                                                                    voltage                                                                                     is    larger          than        that            of        the        At        or        the    C            and     therefore                    by
Idata generated                           by       the variable                 current             source             4a     At       is   a time
                                                                                                                                                                compensating                      the         Vth           the        degree               of the             precharge                in each
in the            data writing                     period            ti    to        t2        that      is       a supply              time of
                                                                                                                                                                pixel          2 becomes                equivalent                     even            when           characteristics                        of the
the      data           current                 Idata          Further                 a       coefficient                   C    is        a    total
                                                                                                                                                                driving          transistor                  T3        in the           display unit                      1 are        uneven                 As     a
capacitance                      relating               to     a    driving                path          of       the        data       current
                                                                                                                                                                result          even         in    the           case         that           the       data       writing              is     lacking               as
Idata         including                    a wiring               capacitance                       of the         data line                X        and
                                                                                                                                                                describe                                         is                                                              variation                   in the
                                                                                                                                                                                     above              it
                                                                                                                                                                                                                       possible                   to
                                                                                                                                                                                                                                                           suppress
a capacitance                          Cl As seen from the equation
                                   of the capacitor
                                                                                                                                                                driving              current         depending                           on        the          Vth        and        thus          improve
1       the       voltage Vg is changed by AV based on the offset                                                                                               display          quality           still           more
voltage            VddVth and the AV is principally specified
according                   to        a    product                 of     the        data           current             Idata           and           its       0048                 Further                 according                  to       the       present             embodiment                      it   is


supply            time        At          Thus           in the           capacitor                 Cl       charges              according                     possible             to   perform                 the precharge                        to    be       completed                within the

to the        voltage              Vg        are       written as                data Moreover                           in the             period              pixel          2 without           providing an additional                                            circuit for precharge

ti      to    t2        like          the          previous               precharge                   period             tO       to    ti           the        outside          the        pixel            2     This           is     advantageous                           for simplifying                      a

switching                   transistor                T4      is    left        to    be       turned             off        and       thus the                 configuration                    of the            circuit             or reducing                    the       power          consump
organic                EL element                      OLED               does         not          emit                                                        tion




                                                                                                                                                                                                                                                                                                                         LGDSOLAS0015983
               Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 21 of 26


US          20050099412                                           Al                                                                                                                                                                                             May 12 2005
                                                                                                                                                          5




                                                    Second             Embodiment                                                                             tively          coupled               via     the           capacitor              C2         is    lowered                  by        AVp
                                                                                                                                                              Vx=VddVthAVp                                        based            on           the        previously                  set       offset

0049                 The         present                 embodiment                        relates to                   a technique                 for
                                                                                                                                                              voltage VddVth                                     Here          AVp               which            corresponds                        to     a

regulating                the     offset voltage                         VddVth                           corresponding                        to the
                                                                                                                                                              regulation                 amount             of        the    precharge                     level       is
                                                                                                                                                                                                                                                                                 variably                 set
precharge                 level             according                  to        a     grayscale                    level           to    be     dis
                                                                                                                                                              according              to       a grayscale                 level      of the           pixel 2          to       be     displayed
played based on                             the basic                 configuration                        of the            first       embodi               next       time That                  is    in     low       resolution                  grayscale                in     which           the
ment        described                      above             FIG            5    is   a    diagram                  of a pixel circuit
                                                                                                                                                              data       current              Idata       is     relatively             small              AVp becomes                           small
                          to the                                  embodiment The                                    pixel circuit                   has
according                                   present                                                                                                           and       then        the       voltage          Vx precharge                          level of the data                          line       X
a feature            that        a precharge                        regulation                  circuit             7   is    added            to the
                                                                                                                                                              is    set   to        be     high           In     such manner                          in the          subsequent                     data

pixel       circuit             shown                   in    FIG 2                   and        other              elements               are      the
                                                                                                                                                                                                     a load required                       for charging                    the        data line            X
                                                                                                                                                              writing          process
same           as    those                 of       the       pixel          circuit               of      FIG 2 Thus                               the       and       the                           Cl       can        be reduced                    and      further a lack                      data
                                                                                                                                                                               capacitor
descriptions                   of      like         elements                will          be     omitted The                         precharge
                                                                                                                                                              writing          can         be       suppressed                 Meanwhile                         in high resolution

regulation                circuit               7   comprises                    a    capacitor                 C2 and               a voltage
                                                                                                                                                              grayscale              in    which            the       data current                   Idata       is    relatively large
changing               circuit              7a          for variably                       setting              an      output            voltage
                                                                                                                                                              AVp becomes                          larger        than        that        of      the        low resolution                       gray
Vp        To one           electrode                    of the         capacitor                 C2            one      terminal of the
                                                                                                                                                              scale       and           then        the     precharge               level             is   set    to       be        low
switching              transistor                    T6       constituting                      a portion of the                          switch

ing       circuit           6     and           a       connecting                    terminal                  with          the         variable            0053                  In the         subsequent                data writing                       period           ti     to      t2     the

current          source                4a       are       connected                        Further              to      the     other           elec          level      of the          first      scanning              signal         SEL1              rises to         H        level       again
                                                                                                                                                              and       thus the           node          Ng and             the     variable                                                    4a
trode         of the            capacitor                    2      an      output              terminal of the                           voltage                                                                                                          current          source                     are

                      circuit              7a       is    connected                       and        then       a voltage                 level      of       electrically                connected               to        each        other           Accordingly                        the       data
changing
the    voltage              Vp         of the             output            terminal                  is   variably                  controlled               writing          based on               the      offset voltage                    VddVth                     is        performed

according                 to     grayscale                                                                                                                    In    such manner                       the      voltage             Vx       of the            data         line       X     rises          or

                                                                                                                                                              falls
                                                                                                                                                                         by     a voltage                 value           AV       depending                    on    the        data           current

0050                 FIG               6    is      a    timing             chart          of operation                        of the          pixel          Idata       based on                 the      previously set voltage                                VddVthAVp
circuit          shown            in        FIG 5 A                    period tO                     to    t3       corresponding                    to
                                                                                                                                                                                in        the                                                                   the                             current
                                                                                                                                                              Further                              driving            period          t2        to     t3              driving
one frame                 period                1F           is   generally divided                                 into       a precharge
                                                                                                                                                              holed       generated                   by       the        driving           transistor                T3        flows           in     the

period tO            to     ti         a precharge                     regulation                    period ti                to     ti     a data
                                                                                                                                                              organic          EL element                   OLED             whereby                  the organic                    EL element
                                       ti        to      t2       and                                     period t2                 to    t3 The
writing             period                                                  a     driving                                                                     OLED             is    emitted                Similarly to                    the        first      embodiment                           the

present             embodiment                           is    different               from           the       first         embodiment
                                                                                                                                                              driving          current             holed         is    specified            by        the       product               of the         data
in that          the precharge                           regulation                   period              ti    to      ti     is     provided                current         Idata           and     its      supply        time          At and does                     not        depend on
between              the                                                         tO             ti        and       the       data writing
                                precharge                     period                      to
                                                                                                                                                              the       Vth    of the              driving            transistor            T3
period         ti      to      t2      but other                                               are basically the                          same       as
                                                                  processes

those of             the        first       embodiment The                                      variable                current            source             0054                As          described                   above            according                   to        the         present

          in     the       data                                                       ti                                                 the     data         embodiment                                              to the       first
                                                                                                                                                                                                                                                embodiment                      it    is
4a                                          writing               period                        to        t2        outputs                                                                   similarly                                                                                    possible

current          Idata           to the             data line               X         and          in other              periods               is   set       to    suppress variation in the                                  driving current                        holed           depending
to    a     state           of         high             impedance                         that        is        a       state        which           is       on    the   Vth        of the           driving transistor                        T3         Further          in the present


electrically                isolated                    from          the       pixel          2                                                              embodiment                       the    precharge                level        is    regulated                according                  to    a

                                                                                                                                                              grayscale              level         of the         pixel        2    to     be displayed Accordingly
0051                 First in the                        precharge                    period tO to                      ti     the        level      of       it   is
                                                                                                                                                                        possible              to    perform               efficiently the                   data       writing              over          all

the    first        scanning                signal             SEL1 becomes H                                   level         and         thus the            of                                               without                                     the    lack          data writing
                                                                                                                                                                    grayscale                 regions                              causing

driving transistor                          T3          is    diode         connected                      and          the     data       line      X                                  in the                                                              the                                  of the
                                                                                                                                                              Moreover                                present             embodiment                                  regulation
and        the      node          Ng            are       electrically                     connected                     to     each           other
                                                                                                                                                                                                    may be
                                                                                                                                                                                     level                                set regardless                   of                               level          of
                                                                                                                                                              precharge                                                                                           grayscale
Further              in        this         period                tO        to        ti       since            the          level         of       the       the       pixel       2     to     be      displayed                 that         is     may        function                 so     as       to


switching              signal              SWS            is      L   level           and        the switching                       transistor
                                                                                                                                                              change           simply              a value        of the           offset         voltage              In    this                      the
                                                                                                                                                                                                                                                                                           case
T6     is   turned              off the                 data line               X     is
                                                                                           electrically isolated                                from
                                                                                                                                                                                                                 circuit       7     can         be
                                                                                                                                                              precharge              regulation                                                            simplified
the    variable                current                  source         4a and                  the    precharge                      regulation

circuit          7   Accordingly                              the      capacitor                 Cl and                 the     data line            X        0055                  Moreover                     the        precharge                      regulation                  technique

                                                                                                   node                                                       described              in the                               embodiment                       can        be                          simi
are    precharged                          the voltage                 Vg        of the                             Ng and           a voltage                                                        present                                                               applied

Vx     of the          data line                    X are         set to the               offset voltage                       VddVth                        larly       to pixel               circuits         according                 to        fifth      and       sixth           embodi

as the         precharge                    level                                                                                                             ments           described               below


0052                 In the            next precharge                            regulation                    period          ti    to    ti       the
                                                                                                                                                                                                            Third           Embodiment
level       of the             first        scanning                  signal           SEL1 becomes                             temporally

L    level           and         thus           the          switching                    transistors                   Ti and T2                   are       0056                  The       present            embodiment                      relates to            a technique                        for

turned           off        together                     At       the           same            time            the          level         of       the       accelerating                 the       precharge               based on                  the basic            configuration

switching              signal              SWS            becomes                    H     level           and       thus the             switch              of the      first      embodiment                       described             above               FIG         7    is    a   diagram

ing transistor                    T6        is      turned            on         In       this       period             ti    to     ti        while          of a pixel             circuit          according                to the           present           embodiment The

maintaining                     the variable                        current               source               4a       as high           imped               pixel       circuit              has       two          features             The          first        feature               is    that       a

ance        state the                  previously set precharge                                            level             VddVth                  is
                                                                                                                                                              precharge              acceleration                     circuit       8      is    added           to the          pixel          circuit

regulated                 More              specifically                    in        any       timing of this period                                ti       shown           in     FIG 2                The         precharge                 acceleration                 circuit             8    is    a

to    ti       the     voltage                  changing                 circuit               7a which                  is    a portion of                   circuit          for        outputting                  a     predetermined                         voltage               Vb           The
the    precharge                  regulation                      circuit             7    lowers              the      output            voltage             voltage          Vb        is
                                                                                                                                                                                              preferably in vicinities of the                                     above mentioned

Vp by AVp                      stepwise                  from          a current                   voltage              level            Accord               offset      voltage                VddVth                      but        may           be       less        than        a     voltage

ingly         on     an        assumption                      that      a wiring                capacitance                        of the data               such       that       the       driving            transistor             T3       is    turned          on            VddVth
line      X    is    sufficiently larger                               than           a capacitance                          of the       capaci              The second                  feature           is   that       the     switching                   circuit          6    comprises
tor    C2           the     voltage                 Vx         of the            data          line        X        which            is
                                                                                                                                          capaci              a    group       of       two        switching              transistors                 T6 and           T7        The switch




                                                                                                                                                                                                                                                                                                                LGDSOLAS0015984
                Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 22 of 26


US        20050099412                                           Al                                                                                                                                                                                                  May 12 2005
                                                                                                                                                           6




ing transistor T6                        is
                                               provided                   between               the data line                   X      and         the         application                  to    the       sixth        embodiment                           it    is
                                                                                                                                                                                                                                                                             preferable                  to     set

variable              current              source                4a         and        is        controlled                     by        a    first           the    output           voltage              Vg      of the         precharge                       acceleration                    circuit            8

switching                 signal         SWS1                   Further           the       switching                  transistor                   T7         in vicinities                of     the      offset           voltage              V1+Vth
is
        provided                between                   the        data        line           X     and             the       precharge

acceleration                   circuit          8         and        is   controlled                 by     a     second switch                                                                              Fourth            Embodiment

ing signal                SWS2
                                                                                                                                                               0062               The        present           embodiment                          is   to     implement                       the      opera
0057                  FIG            8    is    a     timing              chart        of operation                         of the            pixel            tion       similar to              the       first
                                                                                                                                                                                                                        embodiment                          without                   providing                the

circuit         shown               in    FIG 7 A                     period tO                 to    t3    corresponding                            to        switching               circuit          6   shown             in    FIG 1 FIG                                9    is   a     diagram              of

one frame                 period           1F             is    generally divided                            into           a precharge                        a    pixel        circuit           according                  to    the           present               embodiment                           This

acceleration                    period           tO       to     t0        a precharge                     period tO                 to        ti      a       configuration                      example                has          a       feature               that              the         switching

data writing                   period           ti    to t2          and        a driving period t2 to                                 t3 The                  transistor              Ti         and        T2         in     the            pixel          2      are           controlled                   the


present          embodiment                          is     different             from           the        first          embodiment                          respective              scanning                signals             SELla and SELlb                                            instead             of

in that         the       precharge                  acceleration                    period tO to tO                        is    provided                     using       the         switching               transistor                 T6 shown                       in       FIG 2 More
prior to the precharge                               period tO to                     ti     and       other           processes                    are        over        other            elements                   are     the            same            as        those                of    the        first


the     same              as those             of the            first      embodiment                                                                         embodiment and                           thus the              descriptions                         of like             elements               will

                                                                                                                                                               be omitted
0058                  First in the                   precharge                  acceleration                     period tO to                      t0
the     first     scanning                 signal               SEL1 and               the       first       switching                    signal               0063               FIG             10    is    a timing                chart of operation                                     of the      pixel

SWS1            are       at    L    level            and         then          the    switching                      transistors                  Ti          circuit      shown                in   FIG 9 A period                              tOt3         corresponding                            to    one
T2 and T6                 are       turned           off together                     Accordingly                          the data line                       frame        period                1F          is
                                                                                                                                                                                                                       generally                  divided                into           a      precharge

X    is   electrically isolated                                 from         the       node          Ng and                 the variable                       period       t041             a data writing period                                tlt2             and           a driving period

current           source                 4a      In        this           state        the           level            of    the        second                  t243        The          present              embodiment                           is    different                     from         the        first


switching                 signal           SWS2                  becomes                   H         level            and         then             the         embodiment                    in that an                ending             timing ti                 of the precharge                            in

switching                 transistor             T7       is    turned           on Thus                   the        output         voltage                   other       words             a starting                timing             of the        data            writing                   is   defined

Vb from               the       precharge                   acceleration                    circuit             8     is    supplied                 to        by    a    rising of the                     scanning               signal              SELlb
the data line                  X     such            that the             data line             Xis precharged                                If the

                          acceleration                                          is                                          in the
                                                                                                                                                               0064               First            in the           precharge                     period tO                      to    ti         since        the
precharge                                                  process                     not       provided                                      pre
                                                                                                                                                               level       of     the            scanning               signal                SELla                is    H            level            and     the
charge period                       tO to       ti        the     precharge                  operation                 is       performed
                                                                                                                                                               switching              transistor             T2        is    turned           on        the driving transistor T3
with      a current                 value           close         to      a turnoff current                           of the           driving
                                                                                                                                                               is    diode       connected                    However                      in     this
                                                                                                                                                                                                                                                              period tO                      to    ti    since
transistor                T3        and       thus         it    is
                                                                       required              for       a certain                 degree              of
                                                                                                                                                               the       level        of     the      scanning                signal              SELlb                 is       L     level           and     the
time to                                                                         in     the
                  precharge                      Therefore                                       present               embodiment
                                                                                                                                                               switching               transistor             Ti        is    turned              off        the        node            Ng         is   left      to

prior      to the              precharge                   the       output           voltage              Vb         is    supplied                 to
                                                                                                                                                               be    electrically                 isolated              from        the        variable                 current               source           4a
the     data line               X        such        that        the       driving              transistor                 T3     is      turned
                                                                                                                                                               As     a    result            until          the        node         Ng            reaches               the           offset           voltage
on Thus                   the drain voltage                           of the         driving              transistor T3                       is    set
                                                                                                                                                               VddVth                       the       precharge               of the              capacitor                  Cl        is
                                                                                                                                                                                                                                                                                             performed
to a value                close to the                    offset          voltage           VddVth                          whereby                  it

                                                                                                                                                               In the                                   data writing period                                                       the        level of the
                                                                                                                                                                           subsequent                                                                    ti        to    t2
is      possible               to    assist               and        accelerate                  the        operation                     of       the
                                                                                                                                                               scanning           signal              SELlb             rises      to         H   level            the       node            Ng and            the
subsequent                     precharge                  period           tO     to       ti
                                                                                                                                                               variable           current               source           4a        are        electrically                       connected                    and

0059                  The subsequent                            operation               is      the       same         as that of the                          thus       the    data writing                  based on                   the      offset voltage                            VddVth
first      embodiment                            and            will         be        schematically                            described                      is   performed Further                               in the         driving period                            t243             the driving

herein           In       the       precharge                    period tO                  to       ti      the           precharge                 is        current           holed generated                        by    the         driving             transistor                     T3        flows in

performed by means                                        of    the       diode        connected                       driving                 tran            the       organic            EL element                       OLED                  whereby                       the         organic           EL
sistor      T3            and        the       voltage               Vg      of       the       node         Ng            is   set       to       the         element           is     emitted               Like           the      first        embodiment                                the       driving

offset voltage                      VddVth                        In the data writing period                                         ti       to    t2         current          holed        is    determined                  by      the        product                of the              data current

data according                       to the product                       of the data current                              Idata          and       its        Idata      and         its   supply           time           At     not        depending                      on       the      Vin       of the

supply           time               At     is
                                                     written               based                on     the            offset         voltage                   driving           transistor             T3
VddVth                         set in the previous                          precharge                 period tO to                   ti        And
                                                                                                                                                               0065               According                   to       the    present                  embodiment even                                   when
then       in the              driving period t2                           to    t3     the      driving               current                holed

which           does                                                  the       Vth        of the                                transistor
                                                                                                                                                               the    switching                  circuit           6    is    provided                  outside                  the         pixel       2     the
                               not       depend on                                                         driving
                                                                                                                                                               precharge                with          the         Vth         compensated                           becomes                        possible
T3      flows             in the          organic                EL         element              OLED                  whereby                     the
                                                                                                                                                               Thus         it    is
                                                                                                                                                                                            possible               to       suppress               variation                      in         the       driving
organic           EL element                         is   emitted
                                                                                                                                                               current          holed        depending                   on      the      Vth and                  further              it    is   possible

0060                  As        described                       above             according                      to        the       present                   to    simplify               the       entire            configuration                        of         the       electrooptical

embodiment                          like        the         respective                  embodiments                             described                      device

                          is                                                           variation                      in    the
above            it
                                possible                  to
                                                                 suppress                                                              driving

current          holed          depending                       on     the      Vth        of the           driving transistor                                                                                Fifth           Embodiment

T3        Further               in the           present                  embodiment                        prior           to      the        pre
                                                                                                                                                               0066               The            respective                 embodiments                            described                   above           are
charge           the           process           for turning                    on     the       driving               transistor                   T3
                                                                                                                                                               not    limited to the                    pixel circuit                     shown             in      FIG 2                    but       may be
      further                                                         since           the
is
                          provided                   Thus                                       subsequent                      precharge
                                                                                                                                                               widely           applied            to    a current             programmed mode                                          pixel           circuit
can be completed                           in a relatively                        short          time            it    is
                                                                                                                            possible                 to
                                                                                                                                                               including               a configuration                        example                  of     a     current                  mirror type
alleviate             a    time limit                 in a           series of             operation                  processes
                                                                                                                                                               described               below             FIG             11      is       a    diagram                   of       a     pixel           circuit


0061                  Moreover                       the        precharge                   acceleration                        technique                      according               to the present                   embodiment One                                   pixel 2              comprises
described                 in the          present               embodiment                       can        be         applied                simi             an    organic             EL element                 OLED four                               transistors                      Ti        through

larly      to         the      pixel           circuits              according                  to     the        fifth          and          sixth            T4        and      a     capacitor                  Cl Moreover                                in        this           configuration

embodiments                         described                    below                However                     in        case          of        an         example                 the        driving               transistor                 T3         functions                       only           as       a




                                                                                                                                                                                                                                                                                                                          LGDSOLAS0015985
               Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 23 of 26


US        20050099412                                              Al                                                                                                                                                                                           May 12 2005
                                                                                                                                                  7




driving             element and                         the        function               of     the      programming ele                             state or         may be implemented                                         by       controlling                 respectively                    the

ment          is    implemented                         by         a    different           programming                       transistor              switching              transistors                    Ti          and           T2         In       case         of        adopting              the

T4       Further                  in the          present               embodiment                        the       n channel             type        above         isolation              techniques                           the    switching                    transistor              T6     con
transistors                 Ti and                T2 and                the    pchannel                   type        transistors          T3         stituting the               switching                     circuit          6    is    not required                        The same can

and      T4         are       used            but       it    is
                                                                       just an           example and                      the   channel               be    applied            to     the       sixth            embodiment                           described                  below

types of the                  respective                     transistors                 Ti     through              T4 may be             set
                                                                                                                                                      0071                 Next           in     the             data           writing                  period            ti    t2         the       data
differently                  from            the       above            channel             type          combination
                                                                                                                                                      writing          to the         capacitor                  Cl         is    performed based on                                       the    offset


0067                    The        gate of the switching                                 transistor             Ti      is   connected                voltage          VddVth4                              set        in        the       previous                  precharge                   period

to      the                                  line       to        which           the                                            SEL         is       t041        In       this
                                                                                                                                                                                      period               ti    to     t2        since              a    level of               the        scanning
                scanning                                                                    scanning                  signal

                            and one              terminal of the                                                    transistor        Ti     is       signal        SEL          is   the       same             as that of the                       precharge                  period           tOti
supplied                                                                                 switching

connected                   to the           data line                 X     to   which             the       data current            Idata           the      switching              transistors                    Ti and T2                       are       left    to be           turned          on
                                                                                                                                                                        in the                                          the           level          of       the
is   supplied The                        other          terminal of the                        switching               transistor Ti                  Further                             timing                ti                                                    switching                   signal

is
        commonly connected                                         to      one        terminal                 of     the     switching
                                                                                                                                                      SWS        rises         to     H        level             the        switching                    transistor               T6 which               is


transistor T2                     and one               terminal of the                        programming                    transistor              turned          off      is     switched                   to     be        turned              on Thus                    as        shown        in

T4       The           gate of the                     switching                  transistor              T2     is    connected            to        FIG 13b                       the    node             Ng and                the       variable                 current            source          4a

the                                    line        to        which             the                                              SEL          is       are      electrically               connected                     to       each           other           As         a result              a path
         scanning                                                                         scanning                  signal

                            and        the       other        terminal                of the                                  transistor              of the        data current                     Idata             is   formed                   and        the    path            is   made        in
supplied                                                                                             switching
                                                                                                                                                                                 of the         Vdd terminal                            the channel                    of the
T2       is     connected                        to     the            node         Ng          To        the        node       Ng         the        a   sequence                                                                                                                         program

respective                  gates of a pair of the transistors                                                 T3 and T4 which                        ming        transistor                T4 and                   the        variable                 current            source               4a As
constitute                  the current                 mirror             and one             electrode              of the                          shown           in the           following                     equation                   4        the     voltage               Vg        of    the
                                                                                                                                 capaci
         Cl                                                                                                                                           node                                                                                 to    the                                  of    the       data
                              commonly connected                                            To                                                                   Ng
tor                                                                                                             terminal             of    the                              is
                    are                                                                              one                                                                            changed                 according                                          product

driving transistor                            T3        the        other          terminal of the                     programming                     current         Idata           and      its     supply                   time       At based on                      the previously

transistor T4                     and        the       other            electrode              of the          capacitor         Cl the               set      offset       voltage             VddVth4                                In       the       capacitor                  Cl      charges

Vdd           terminal                  is                                     to      which              the                    source               corresponding                    to       the        voltage                Vg        are          written           as        data        More
                                                 connected                                                           power
voltage             Vdd           is    constantly                     supplied To                   the       other        terminal of               over       in this period                       ti    t2          a path             is    formed               in a           sequence           of

the      driving                  transistor                  T3           the      anode                of     the       organic          EL         the      Vdd terminal                      the            driving               transistor                T3         the        organic          EL
element                 OLED                 is    connected                        and        to        the     cathode             of    the        element           OLED                and            the       Vss         terminal                  and         thus the              driving

organic             EL element                     OLED                  the      Vss       terminal             is    connected            to        current         flows in the                    organic                   EL element                     OLED               whereby              the

which           a       reference                 voltage               Vss         is
                                                                                          constantly                  supplied            The         organic          EL element                          OLED                 starts          to       be emitted

transistors                 T3 and T4                   constitute                a current              mirror in            which        the
                                                                                                                                                                 Vg=VddVth4417
gates of                the        transistors                    T3       and       T4        are        connected             to        each
other                                                                                                                                                            AVIdataAOIC                                                                                                           Equation          4
              Accordingly                          a current                  level of the                    data     current        Idata

flowing                in     a    channel                   of the           programming                       transistor            T4     is
                                                                                                                                                      0072                 In the         subsequent                            driving period                        t213            the    driving

proportional                      to     a    current                  level      of      the       driving            current        holed           current          holed corresponding                                       to    a channel                     current           Isd        of the

flowing                in a       channel               of the             driving             transistor              T3                             driving          transistor               T3         is     supplied                  to the             organic               EL element
                                                                                                                                                      OLED             and          thus        grayscale                       level           of       the    pixel            2    is    defined
0068                    FIG            12     is       a timing               chart       of operation                      of the    pixel
                                                                                                                                                      More        specifically                   levels              of the            scanning                 signal            SEL and              the
circuit         shown                  in    FIG 11 A                                          tOt3                                         to
                                                                              period                           corresponding
                                                                                                                                                      switching              signal            SWS              fall    to       L    level              and     then the               switching
one frame                   period            1F             is    generally divided                            into        a precharge
                                                                                                                                                      transistors              Ti         T2 and T6                     are          turned              off    together                   Thus        the
period         tOti               a data writing period ti                                  t2 and              a driving            period
                                                                                                                                                      node  Ng is electrically isolated from the                                                                       variable              current
t243
                                                                                                                                                      source 4a However even after the electrical                                                                          isolation              to the


0069                    First in the                    precharge                   period           t041             the     precharge               gate of the              driving transistor                                T3        a voltage                  according                  to data


with      the           Vth compensated                                 is                                 More                                       stored          in     the       capacitor                     Cl          is    continuously                             applied           As     a
                                                                              performed                                   specifically

the      level          of the           scanning                      signal       SEL becomes H                            level         and        result        through               a path                as     shown                in       FIG 13c                          the    driving

                                                                                                                                                      current          holed           flows                    On          an       assumption                       that           the
then          the           switching                  transistors                  Ti         and        T2        are      turned         on                                                                                                                                               driving

                                                                                                                                                      transistor             T3                                  in              saturation                                           the
together                Thus            the data line                    X and           one     terminal              drain         of the                                            operates                             a                                  region                        driving

                                                                                                                                                      current          Ioled          the       channel                 current                 Isd of the                 driving           transis
programming                            transistor                 T4       are      electrically                 connected                 and

further the                                                        transistor             T4             diode        connected             in        tor      T3      flowing              in the               organic               EL element                      is       calculated              by
                            programming                                                             is

                                                                                                                                                      the      following               equation                   5     when                a    threshold                  voltage              of    the
which          its      gate           and       its    drain           are electrically                      connected              In   this


                                                                                                                                      SWS                              transistor               T3          is    Vth3
period tO               to        ti    since           the        level          of the                                                              driving
                                                                                                 switching                signal

is   L    level             and        the       switching                    transistor             T6        is   turned       off the
                                                                                                                                                                 lo1edIsd=1213VsgVth32                                                                                                 Equation          5
node          Ng        in the          pixel 2              and        the variable                current            source        4a    are

                                                                                                                                                      0073                 Here           if    the        voltage               Vg         calculated                 by        the        equation
still    left          to   be         electrically isolated                             from each                  other       Thus        as
                                                                                                                                                      4   is    substituted               for the                               voltage              of the          driving               transistor
shown           in      FIG 13a                          the           precharge               of the          capacitor         Cl and                                                                          gate

the      data           line       X        is    performed by                           the                        source      voltage
                                                                                                                                                      T3        the     equation                 5         can         be        transformed                          to        the     following
                                                                                                 power
                                                                                                                                                      equation             6     Moreover                       this equation                        transformation                         is    on    an
Vdd       of the              Vdd            terminal                  By      this      precharge                    the    voltage        of

                                                                                                                                                      assumption                  that         the         threshold                  voltage                  Vth3         of the           driving
the     node           Vg         that is the                 gate         voltage             Vg    of the           programming
                                                                                                                                                      transistor            T3 and             the         threshold                  voltage             Vth4         of the              program
transistor T4                     becomes                    the       offset voltage                    VddVth                 depend
                                                                                                                                                      ming          transistor                 T4          are          the          same                Vth3=Vth4=Vth                                 As
ing      on        a    threshold                  voltage               Vth4          of      the       programming tran
                                                                                                                                                                       the       transistors                T3 and                T4 which                     are    manufactured                      by
sistor        T4                                                                                                                                      regards

                                                                                                                                                      the      same        process             and          arranged                  very           closely           to       each        other       on
0070                    Moreover                       the        electrical                        the node Ng
                                                                                         isolation of                                                 the      display unit                 1    it        is    possible                  to set          the       electrical              charac

and      the        variable                 current              source            4a    may be implemented by                                       teristics        of the             transistors                   T3 and                  T4       to    be     almost               the    same

setting            the       variable                 current              source           4a      to     a high            impedance                even       in the           actual         product




                                                                                                                                                                                                                                                                                                              LGDSOLAS0015986
             Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 24 of 26


US       20050099412                                              Al                                                                                                                                                                                           May 12 2005
                                                                                                                                                       8




                                                                                                                                                           one     frame         period               1F          generally                divided                  into      a     precharge

                                                                                                                                                           period        t041         a data writing period                               tlt2            and         a driving period

             holed     =    12J3           Vs          Vg         Vth32                                                             Equation     6         t243


                       =    1    2J3       Vdd          Vdd              Vth4           A   V        Vth32                                                 0079               First in the                  precharge                   period             tOti           the       precharge

                                                                                                                                                           with     the    Vth compensated                               is   performed                        More           specifically
                            121AV2                                                                                                                         the    level       of the        first      scanning               signal            SEL1 becomes H                                 level

                                                                                                                                                           and                                                                              Ti and T2
                       =   3 2Idata                    At   I    C2                                                                                                then       the switching                       transistors                                             are       turned          on

                                                                                                                                                           together           Thus          the       data line               X    and          the       node          Ng         are    electri

                                                                                                                                                           cally       connected                    and       the        driving                transistor                 T3       is     diode

                                                                                                                                                           connected             in    which                its    gate           and       its       drain             are       electrically
0074              In the                 equation                 6    it    is
                                                                                  important that the                                Vth3        and
                                                                                                                                                           connected            to     each           other In            this
                                                                                                                                                                                                                                       period             t041          since           the     level
Vth4        are      balanced                   each             other        during the                      equation               transfor
                                                                                                                                                           of    the     switching               signal            SWS            is     L      level          and        the       switching
mation            This            means                 that           the        driving               current           holed           to     be
                                                                                                                                                           transistor          T6     is    turned           off the              node          Ng        in the pixel 2                  and       the
generated              by        the        driving                transistor                 T3 does               not         depend on
                                                                                                                                                           variable           current            source            4a        are        still        left        to     be        electrically
the    Vth3          and         Vth4              The            emitting brightness                                of the            organic
                                                                                                                                                           isolated        from            each         other            Further                  since             the       level        of       the
EL element OLED                                  is     principally                   determined                     by        the     driving
                                                                                                                                                           second         scanning               signal           SEL2             is    L      level          and        the       switching
current          holed            according                      to     the       product                of        the    data         current
                                                                                                                                                           transistor           T4         is    turned              off          one        terminal                   of      the       driving
Idata       and      its
                                supply             time           At and              thus grayscale                           level      of the
                                                                                                                                                           transistor          T3 and             the        Vdd         terminal are                      electrically isolated
pixel       2   is   set
                                                                                                                                                           from        each      other            Thus             as     shown                 in     FIG 16a                           the    pre
0075              According                            to        the        present                embodiment                         like      the        charge        of the capacitor                         Cl and           the      data line                 X    is     performed
                       embodiments                               described              above                 since       it    is
                                                                                                                                                                                                                                                     node           Ns becomes V1
respective                                                                                                                            possible             By     this    precharge                   the voltage                  of the

to generate             the                                 current               holed       which                does        not                         and                                                       node
                                         driving                                                                                       depend                     the voltage               Vg        of the                      Ng becomes                        an offset voltage

on    the       Vth3 and                  Vth4              it    is   possible               to
                                                                                                     suppress                  variation         in
                                                                                                                                                           V1+Vth               depending                   on     the    Vth          of the driving transistor                                    T3
the driving current                          holed and                       further          it    is   possible               to    perform              Moreover             a specified                 value         of the          V1         is    depending                  on      a leak
the precharge                    to       be completed                        within the                  pixel          2     even        when            current        of the                              EL element                        OLED
                                                                                                                                                                                           organic

an    additional                 circuit for the precharge                                         is   provided               outside          the

pixel       2                                                                                                                                              0080               Next          in        the        data        writing              period                tlt2            the     data

                                                                                                                                                           writing        to the       capacitor                  Cl     is   performed based on                                    the        offset


                                                   Sixth              Embodiment                                                                           voltage        V1+Vth set in the previous                                              precharge                   period           t041
                                                                                                                                                           In this period ti   t2 since the levels                                               of the             scanning              signals
0076              FIG                14    is      a   diagram                of a pixel circuit                          according              to
                                                                                                                                                           SELL and                  SEL2           are      the        same            as      those            in       the       precharge
the    present              embodiment                                 One         pixel            circuit              comprises               an
                                                                                                                                                           period        t041         the       switching                transistors                   Ti and T2                    are    left      to

organic           EL element                       OLED                     four        nchannel                    type        transistors
                                                                                                                                                           be    turned         on         and        the     switching                  transistor                 T4        is    left       to   be
Ti     through             T4 and                  a    capacitor                  Cl         In        the        present            embodi
                                                                                                                                                           turned        off    Further               in the timing                 ti       the level                of the switching
ment         since          it       is
                                           supposed                     that       the        TFT             is    made             of   amor
                                                                                                                                                           signal      SWS           rises       to   H     level         and       then the switching                              transistor

phous        silicon              the       respective                      transistors                 are    a    n channel type
                                                                                                                                                           T6 which             is    turned          off     is     switched               to       be     turned            on Thus                as
Further           in   this              configuration                       example                 the       driving transistor
                                                                                                                                                           shown         in    FIG 16b                        the     node          Ng and                 the        variable            current
T3    functions                  as a      programming element                                           as well           as a driving
                                                                                                                                                           source         4a     are        electrically                  connected                       to     each           other          As     a
element           primarily
                                                                                                                                                           result        a path       of the          data current                 Idata          is      formed              and        the path


0077              A gate                  of the            switching                 transistor                   Ti     is        connected              is    made     in a        sequence                of the          variable               current              source    4a the
to the       scanning                    line      to       which            the      first        scanning               signal          SEL1             channel        of the           driving            transistor                T3       the       organic              EL element
is
     supplied              and one                 terminal of the                            switching                  transistor             Ti         OLED          and         Vdd        terminal              As shown                    in the            following                  equa
is    connected                  to       one          data        line           X   to      which                the    data         current             tion    7      the        voltage           Vg         of the           node           Ng           is     changed              by       the

Idata    is     supplied Further                                  the        other          terminal of the                         switching              product         of        the        data      current             Idata             and        its      supply              time        At
transistor           Ti          is      commonly connected                                        to    one        terminal of the                        based on            the previously set                            offset         voltage                 V1+Vth
switching            transistor                  T2              one    terminal of the driving transistor
                                                                                                                                                                       Vg=V1+Vthl               +AV
T3 and one              terminal of the                                switching                   transistor             T4         The       gate
                                                                                                                                                                       AV=VdataAOIC                                                                                                 Equation         7
of the          switching                  transistor                  T2     is      connected                     to   the         scanning

line            which            the       first                                                   SEL1            is                           and        0081               Further            as    shown             in the          equation                   8   the        voltage          Vs
       to                                              scanning                   signal                                 supplied
the other         terminal of the switching                                             transistor                 T2     is        connected              of the        node        Ns     is
                                                                                                                                                                                                    changed by                    AV         based on                   the     voltage             V1

            node                         The node         commonly                                             connected                                   previously set                   The        AV          is    a    voltage                depending                     on charac
to the                  Ng                           Ng                      is                                                           to   one
electrode            of the                capacitor   Cl and the gate                                               of        the     driving
                                                                                                                                                           teristics      of the           organic            EL element OLED                                   VI         characteristic

                                                                                                                                                           and     Idata
transistor           T3              The         other             electrode                  of        the        capacitor              Cl      is                            characteristic

connected              to            a    node              Ns          and        to       the         node            Ns          the    other                       Vs=V1+AV                                                                                                     Equation         8
terminal of                the           driving                 transistor             T3 and                 the       anode            of the
                                                                                                                                                           0082               In the        subsequent                   driving period t2                              t3        the     driving
organic           EL element                           OLED
                                                       are commonly connected    The
                                                                                                                                                           current       holed corresponding                                 to   the      channel               current            Isd of the
cathode           of the organic                EL element OLED is connected to the
                                                                                                                                                           driving        transistor              T3        is
                                                                                                                                                                                                                  supplied               to the            organic              EL element
Vss     terminal to                       transistor T4 is connected to the scanning
                                                                                                                                                           OLED           whereby                the        organic               EL element                     is     emitted                More
line    to      which            the       second                 scanning                  signal            SEL2             is    supplied
                                                                                                                                                           specifically              levels           of the         first        scanning                signal          SEL1 and                  the
and      the      other                  terminal                 of        the       switching                    transistor             T4      is

                                                                                                                                                           switching            signal          SWS           fall      to    L    level             and       then the             switching
connected              to        the       Vdd              terminal to                     which             the                         source
                                                                                                                         power                             transistor          Ti          T2 and T6                  are         turned          off          together             Thus            the
voltage          Vdd            is
                                         constantly                    supplied
                                                                                                                                                           node  Ng is electrically isolated from the                                                               variable              current

0078              FIG                15     is     a timing                  chart          of operation                       of the      pixel           source 4a However even after the electrical                                                                isolation                to the

circuit         shown                in    FIG 14 A                          period             tOt3           corresponding                     to        gate of the           driving transistor                           T3        a voltage                according                 to data




                                                                                                                                                                                                                                                                                                          LGDSOLAS0015987
             Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 25 of 26


US      20050099412                                           Al                                                                                                                                                                                         May 12 2005
                                                                                                                                                     9




stored       in the        capacitor                     Cl        is
                                                                            continuously                   applied Further                               0088                 In addition                 the electrooptical                          devices              according                 to


in synchronization                        with a                  falling             of the       first     scanning                  signal            the       respective                 embodiments                       can        be        mounted                   on      various

SEL1 the level of                         the        second scanning                              signal          SEL2            rises to               electronic               apparatuses                  for       example                including                  a television

H level and then                          the        switching                        transistor           T4         is    turned           on          a     projector                 a      personal              digital             assistant                  a    mobile                type

Thus        to   one      terminal of the                              driving                 transistor         T3        the       power              computer                  a     personal              computer                    If    the          above mentioned

source voltage                  Vdd            is    supplied                    via the          vdd      terminal                   There              electrooptical                       device           is     mounted               on        the       respective                      elec

fore through                   a        path        as        shown                in       FIG 16c                       the     driving                tronic            apparatuses                   it    is     possible             to       increase               the         product

current          holed          flows               On            an         assumption                    that           the     driving                value         of the          electronic              apparatuses                  still
                                                                                                                                                                                                                                                       more and                      further         it




transistor           T3        operates                  in        a        saturation             region                 the     driving                is    possible            to    improve               the       product           solicitation                   power             in the

current       holed        the           channel                  current                  Isd of the            driving transis                         market

tor   T3         flowing             in the          organic                  EL element                    OLED                 is    calcu

lated   by       the      following                      equation                  9
                                                                                                                                                         What          is    claimed             is

            loled=lsd=1213VgsVth2                                                                                           Equation            9              1 A         method             of     driving             a pixel          circuit             comprising

0083              Here             if    the    voltage                     Vg        calculated            by        the        equation
                                                                                                                                                               a   first
                                                                                                                                                                              step of setting                   a gate voltage                      of       a diode           connected
7     and     the      voltage                 Vs         calculated                        by     the      equation                   8       are
                                                                                                                                                                     first        transistor              to        an    offset           voltage               according                      to      a
substituted            for the            gate voltage                           of the          driving          transistor                T3                       threshold                                 of        the      first                                   in     a     state         in
                                                                                                                                                                                             voltage                                        transistor
the    equation           9     can be              transformed                            to   the following                    equation                            which             a variable              current          source              variably               generating                   a
10
                                                                                                                                                                     data         current          is
                                                                                                                                                                                                        electrically                 isolated            from             the       first       tran

                                                                                                                                                                     sistor


             holed   =    1213 Vg                   Vs        Vth2                                                         Equation            10              a   second          step of          writing              in a capacitor                  connected                    to a gate

                                                                                                                                                                     of the        diode        connected                 first
                                                                                                                                                                                                                                     transistor                data set              based on
                     =112131VI+                     Vth       +   AV               V   I   +    AV         Vth2
                                                                                                                                                                     the     offset voltage                   and                               to                              of the          data
                                                                                                                                                                                                                         according                    a product

                     =    123V                                                                                                                                       current            supplied              from        the        variable               current             source           via

                                                                                                                                                                     data lines              and        a supply          time thereof                       in a state in                  which
                     =    13   12Idata               rJ   C
                                                                                                                                                                     the      variable             current           source              and     the         first        transistor are

                                                                                                                                                                     electrically               connected                 to    each        other              and


                                                                                                                                                               a   third          step       of generating                     a driving              current              according                 to
0084              In the           equation               10           it    is
                                                                                      important that                      the    Vths          are
                                                                                                                                                                     the      data stored                 in the         capacitor              by       a     second               transistor
balanced             each           other            during                 the            equation          transformation
                                                                                                                                                                     whose             gate        is    connected                  to     the        capacitor                 to      set      the
This    means            that the             driving                  current              holed to        be        generated                by
                                                                                                                                                                     brightness                 of an         electrooptical                    device
the    driving           transistor                 T3 does                   not          depend on                  the       Vth The
                                                of        the                                   EL element                      OLED            is
                                                                                                                                                               2   The method                    of driving a pixel circuit                                  according                to claim
emitting           brightness                                          organic

                       determined                                 the                            current          holed           accord                 1     wherein             a transistor               rolls      as    both       the       first      transistor               and      the
principally                                              by                  driving

       to    the                           of        the          data current                    Idata          and        its
                                                                                                                                                         second              transistor
ing                  product                                                                                                          supply

time    At and             thus grayscale                              level           of the         pixel           2    is    set                           3   The method                    of driving a pixel circuit                                  according                to claim

                                                                                                                                                         1     wherein                 the      first         transistor             and         the          second                transistor
0085              According                     to        the          present                  embodiment                       like        the
                                                                                                                                                         constitute               a current             mirror
                     embodiments                              since           it      is                         to                          the
respective                                                                                  possible                   generate
                                                                                                                                                               4   The method                    of driving a pixel circuit                                  according                to claim
driving          current            holed           which               does           not       depend on                  the       Vth       it


                                                                                                                                                         1     wherein
is   possible        to        suppress variation in the                                         driving          current              holed

At    the     same time even                                  when            an           additional            circuit              for the                  the      first                                             a               of                             off
                                                                                                                                                                                   step         comprises                      step              turning                         switching

precharge            is    provided                  outside                  the          pixel      2     it    is       possible             to                   elements                provided           between               the       variable                 current            source

perform          the      precharge                      to   be            completed                 with       the        pixel          2                         and      the       first      transistor                 and

0086              Moreover                           in            the                respective                  embodiments                                  the      second                step        comprises                  a     step          of      turning                on       the

described            above                the        configuration                              example               of        the        pixel                                              elements
                                                                                                                                                                     switching
circuit      in     which               the     transistor                                                            the
                                                                              functioning                  as                   program                        5   The method                    of driving a pixel circuit                                  according                to claim

ming element                   is       selectively                    diode           connected                 by        the    control
                                                                                                                                                         1     further            comprising
of the switching                     transistor                   is   described                  However                  the present

invention           can        also       be                                to     a pixel circuit                    in    which            the               a fourth step                  of regulating                   the offset voltage                          set in the            first
                                                    applied
                                                                                                                                                                                                                                          the       terminal voltage                            of a
transistor functioning                               as the                 programming element                                       is    nor                      step by             variably              controlling

                                                                                                                                                                                             that       another           terminal              is                             to     the       data
mally        diode       connected                                                                                                                                   capacitor                                                                         coupled
                                                                                                                                                                     lines

0087              Further                in the           respective                        embodiments                      described
                                                                                                                                                               6   The method                    of driving a pixel circuit                                  according                to claim

above        the     example                  in     which              the        organic            EL element                      is   used
                                                                                                                                                         5     wherein             in the           fourth          step        the       amount               of        change             of the
for    the       electrooptical                          device                  is        described              However                    the
                                                                                                                                                         terminal voltage                       of a capacitor                  is   set according                       to a grayscale
                 invention                is        not           limited                  to   the     example                   but        the
present                                                                                                                                                  level        to     be displayed
present       invention                  can be widely                             applied         to    an electrooptical
                                                                                                                                                               7   The method                    of driving a pixel circuit                                  according                to claim
device       in    which            the       brightness                     is    set according                  to the          driving
                                                                                                                                                         1     further            comprising
current       an         inorganic                  LED                display              device          a    field          emission

display          device              or       the                            or        an       electrooptical                        device                                 to                     the       offset                            in the          first                       a   fifth
                                                         like                                                                                                  prior               setting                                    voltage                                       step
which        exhibits transmittance                                          and           reflectance                according                 to                   step         of    supplying                   to    the       data        lines           a        predetermined
the    driving            current              an         electrochromic                              display               device             an                    voltage            having            a    voltage              level        that         turns         on        the       first


                                                         device              or the                                                                                  transistor
electrophoretic                    display                                                      like




                                                                                                                                                                                                                                                                                                            LGDSOLAS0015988
          Case 6:19-cv-00236-ADA Document 67-22 Filed 03/13/20 Page 26 of 26


US     20050099412                                Al                                                                                                                                                                     May 12 2005
                                                                                                                                    10




  8 A         pixel        circuit     comprising                                                                                             10 The         pixel      circuit          according           to    claim        9   wherein         the

                                                                                                                                         first     transistor      and     the      second           transistor constitute                a current
  a   first      transistor          normally           or selectively                   diode           connected
                                                                                                                                         mirror
       under          the     control        of    a    switching                transistor               for
                                                                                                                 gener                        11 The        pixel      circuit       according              to     claim       8    further      com
       ating         data according               to    a     data         current        supplied              from a
                                                                                                                                         prising
       variable             current        source       via a data                line

                                                                                                                                              a   switching         circuit        for    electrically             isolating        the     variable
  a    capacitor             connected            to    a    gate         of     the    first       transistor             in
                                                                                                                                                   current       source       from        the    data       lines        for   a period during
       which              data generated               by    the         first    transistor              is
                                                                                                               written                             which     the      gate     voltage          is   set    to    the    offset     voltage        and

      second                               whose                           connected                to the                                         electrically         connecting              the     variable           current     source        to
  a                   transistor                        gate        is                                          capaci
                    for                       a                          current                                   to     the                      the    data     lines      for    a    period            during        which      the     data    is
       tor                 generating              driving                               according

       data         stored     in the                                and                                                                           written       in the
                                             capacitor                                                                                                                       capacitor

                                                                                                                                              12 The        pixel      circuit       according               to    claim       8    further      com
  an     electrooptical                  element            in    which           the    brightness                  is   set
                                                                                                                                         prising
       according              to   the     driving           current             generated               by    the      sec
                                                                                                                                              a                                             circuit          that                      the       offset
       ond                                                                                                                                         precharge           regulation                                        regulate
                    transistor
                                                                                                                                                                                                                  the    terminal voltage            of
                                                                                                                                                   voltage       by    variably          controlling
  wherein             in a    state      which         the       first      transistor              is   electrically                              a capacitor         that    another           terminal          is    coupled      to the data
       isolated              from      the    variable                   current         source                the      first
                                                                                                                                                   lines
       transistor
                                                                                                                                              13 The        pixel      circuit       according              to     claim       12 wherein           the

              its                                           offset                                                         its           precharge          regulation           circuit        controls           the    amount       of    change
  sets               gate    voltage         to   an                      voltage          according                 to
                                                                                                                                         of      the    terminal voltage             of a       capacitor           according          to    a
       threshold             voltage         and                                                                                                                                                                                                 gray
                                                                                                                                         scale         level to   be    displayed
  wherein             in a               which         the       first      transistor              is
                              state                                                                      electrically                         14 The        pixel      circuit       according               to    claim       8    further      com
       connected              to   the     variable           current            source             the    first      tran
                                                                                                                                         prising
       sistor
                                                                                                                                              a precharge          acceleration            circuit          for    supplying          to the      data

  writes            in the capacitor              data set          based on             the offset voltage                                        lines     a                                                                 a voltage          level
                                                                                                                                                                  predetermined                 voltage           having
       and          according         to   a product              of the         data current                  supplied                            that turns            the
                                                                                                                                                                   on            first    transistor prior to                  a period during
       from          the     variable         current              source          and          a    supply          time                          which     the                                      set          the    offset
                                                                                                                                                                      gate     voltage          is           to                     voltage
       thereof                                                                                                                                15 An        electronic         apparatus              comprising            an electrooptical
  9      The         pixel     circuit        according                    to     claim         8         wherein               a        device                              the                circuit       as    claimed         in claim        8
                                                                                                                                                        comprising                  pixel
transistor           rolls    as    both      the       first       transistor             and           the    second

transistor




                                                                                                                                                                                                                                                          LGDSOLAS0015989
